DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group III in the reply filed on 5/6/2022 is acknowledged.

Claims 1-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups I & II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/6/2022.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 17, it is unclear from the claims and the specification whether the density of the metal is the bulk density or the material density.  One of ordinary skill in the art would not be able to ascertain which of the multiple densities is intended to meet the claimed subject matter.  It is in the benefit of the public to know which material property is recited in the method claim as different so that the metes and bounds of the claimed subject matter are well-defined.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Frenock (US 2018/0243985) and further in view of Lundin (US 2019/0308241), and Zachariansen (US 2015/0328840).

Regarding claim 15, Frenock discloses: a method (see [0044]) for forming a component (see 3D object of [0009]) on the major surface (most any surface can be considered a major surface) of a substrate (see engagement surface 108 of [0016]).
Frenock discloses: wherein the filament used in the apparatus can be thermoplastic, metal, or any other materials ([0010], [0031]).
Frenock does not disclose: (1) wherein the metal layers are formed from / derived from a filament comprising a powder comprising a polymeric binder and a metal, nor (2) wherein the region has a predetermined yield point selected based on a selected function of the component.
In the same field of endeavor of additive manufacturing as Frenock (see title, abs) and Applicant’s claims, Lundin discloses: use of a filament made from metal and polymeric binder (see abs).
To use a metal / polymer binder filament of Linden in the additive manufacturing FFF method of Frenock would have been a suitable design for tis intended uses and improved flexibility at lower temperatures ([0209]).
In the same field of endeavor of additive manufacturing with metallic filaments as Frenock (see title, abs, [0051]) and Applicant’s claims, Zachariansen discloses: that different regions of the object manufactured can have different rigidities/flexibilities ([0019]-[0020]) and further indicates that materials with different properties may be utilized ([0022], [0051]-[0052]). 
A skilled artisan would understand the different properties would fall from different metal filament characteristics and that making different regions of different materials was recognized expressly in Zachariansen ([0023] and cited portions), which was desirable in Frenock.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the metal / polymer binder filament of Lundin and the different regions of the object manufactured with different properties / strengths as recognized in Zachariansen with the additive manufacturing method of Frenock to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved flexibility at lower temperatures and improved properties, which was desirable in Frenock.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Frenock and further in view of Lundin (US 2019/0308241), and Zachariansen (US 2015/0328840) with evidence from Soracco (US 2016/0151861).

	Regarding claim 16, the combination Frenock / Lundin / Zachariansen discloses / teaches: wherein the region comprises a first portion with one range of material composition / properties, and a second portion with a different portion with a second range of material composition / properties.  Zachariansen further discloses: wherein the weak points are eliminated in the finished structure ([0021]) and the strength is improved ([0049], [0051] and claim 17), thereby the yield points as a function of geometry were optimizable by a skilled artisan.  The object manufactured necessarily has a failure at a predetermined (determined before manufacture is necessarily present in the combination based upon composition at a particular point and geometry of object depending on the particular stress/strain test utilized) stress level and the entire object has a set of failure points at predetermined stress levels which are not necessarily homogenous / uniform (the evidenciary reference Soracco is utilized to show that different materials necessarily have different properties – see [0043] & [0066]). 

	Regarding claim 17, the combination Frenock / Lundin / Zachariansen discloses / teaches: wherein the first portion comprises a first metal density (a first metal composition necessarily has a certain density – see Soracco [0066]) and the second portion having a second metal density (the modified disclosure in the combination recognizes that the different metals have different densities and that the composition can vary spatially – see rejection for claims 15 and 16 – and therefore it meets the limitation that the densities are different necessarily).  See also Soracco [0010] which recognizes that different materials have different densities and a skilled artisan would understand that the mixtures with compositional variations would necessarily have different densities.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Frenock and further in view of Lundin (US 2019/0308241), and Zachariansen (US 2015/0328840) with evidence from Soracco (US 2016/0151861) & Li (US 2002/0051848).

	Regarding claim 18, the combination Frenock / Lundin / Zachariansen renders obvious: wherein the first portion comprises a first coefficient of thermal expansion and a second portion having a second coefficient of thermal expansion different from the first coefficient of thermal expansion (see Li [0074] – which recognizes that the thermal expansion coefficients depend on materials and geometry of part which is manipulated in the obviousness statement presented above).


Conclusion

Citations of relevant, related / pertinent prior art:
Reihsen (US 2013/0085736) discloses a stress-strain curve optimization (see [0030]) in an object (see [0095] and claim 1) with metal and organic / polymeric structures manufactured on substrates ([0056]).  
See also metallic, organic/polymeric, composite or mixtures thereof of Rolland/Chan (WO 2015/200201); Valls Angeles (WO 2017/077137); Rolland 2/Gu (WO 2017/112483); McCall (WO 2017/112521); Chen (WO 2017/112571); Rolland 3/Cushen (WO 2017/112653); Rolland 4/DeSimone (WO 2017/112682); Vogel/Fussangel (AU 2010/275788); Peterson/Alberding (CA 2851535); Hekkila/Chung (CN 101626885); Hekkila 2 (CN 105001661); Cornelus (DE 112014007131); Bakeev (WO 9509257); Jang (US 2003/0236588); Connor (US 2018/0071819); Stonas (US 2002/0104762); Cutler (US 2003/0100448).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743